Title: To Thomas Jefferson from Tench Coxe, 25 June 1801
From: Coxe, Tench
To: Jefferson, Thomas


               
                  Dear Sir
                  Lancaster Pa. June 25. 1801.
               
               I wrote by the mail of last evening in reply to your letter of the 17th. that the two places might not be left unattended to. The offer made to me, certain parts of your letter & a publication in the Washington Intelligencer, I think of the 12th., have caused serious reflexions in my mind. I am perfectly acquainted with the sentiments of Pennsa. on one side & I think well informed on the other. For tho the federal people still forbid the intercourse of their families with our families here, it is impossible for their men to refrain from a constant intercourse with some of us. I have forced from their best people such acknowledgements of my utility to the owners of real estate in Pennsa. in the Northwestern quarter, in the scene of Connecticut pretension, & in the prompt, firm & impartial execution of their business, that they have been compelled to pay me the strongest marks of written respect. In many of my occasional meetings with the federalists, they have discovered a disposition to converse on the Subject of office & public Business. I have been uniform in giving expression to my real sentiments, and to what I consider as the true & only way to the public interests. I have told them that I was satisfied, that the business of the country could not be executed to the greatest advantage without the aid of the men of Virtue & talents of both parties, and that I considered him as best intitled to the character of wise & good who gave the earliest & most effectual promotion to that Idea. The suggestion has been recd. with every mark of cordial approbation in every place. I have perceived myself upon these occasions marked with a kind eye by men from whom I had in the times lately passed recd. neglect, and even injury. I mentioned the same idea once to a Senator of the U.S. on the federal side, and T declared, that if I were president, I would have made it understood to be my view & proposed thus to heal the wounds of my country. He declared to me, that he firmly believed the president would have been met & supported in it, and approved it highly.
               In regard to the republican interest, I am happy to find that they would consider it a noble sacrifice of their claim to that system of exclusion by which the federalists deprived many of us of our personal comforts—of the comforts of our tender families. They are ready for an equal division.
               It is always to be understood, that I meant, and so expressed it to our republicans, that no man who is a monarchist should be entrusted with the powers of the government, tho he should be left in the full enjoyment of his conscience, his property and his industry—
               The federalists do not expect that the exclusive system they reared up will be left in existence. They do not expect that our internal, & external revenues will be left entirely in the hands of the most innocent of their partizans any where. They know that many of them have given just offence & should be removed. They are willing to see them exchanged, to effect an infusion of republican Character into every division of the public business. They know that all the offices are filled with partizans, and that it was the professed principle of action, in the appointments from the time of my removal. They expect you to correct it, and would think it moderation & magnanimity to confine it to a bare Majority of republicans every where. If that degree of change should not take place, I am certain they will ascribe it to a want of firmness, to an actual intimidation, & to a disposition in the principal officers to be contented with a small reform, and they will consider the experiment of reining you by the Senate as successfully made. Their prejudices and hostility are too deep to ascribe an entire abstinence from the business of restoring the equilibrium of the government to good motives. The government will not have the respect of the federal party, if it falls short of restoring the equilibrium of the government. They know what Justice is.
               With regard to the republicans, you may be assured, tho from an interested man, that if you leave the divisions of the public service, through the Union, in the hands of the federal partizans altogether their confidence in the government will be destroyed. They will ask where is its justice, where its impartiality. The first federal officer in this borough, now keeps his family under a prohibition to visit those families that are called democratic. One of the custom house officers of Philada. commanded the Corps, in which the troop of this Town was, that drag’d Mr. Sneider the printer of Reading to the whipping post without law in an expedition to preserve law, one of the men, who applied the whip is a clerk in one of the offices at Washington after having been removed here for taking unlawful fees, Genl. Miller a native of this county considered as a defaulter has been more than three months unremoved. The man to whom my office was given remains in possession of it, and I continue deprived of my personal comforts—the comforts of the largest young family in the borough—Genl. Hand, who branded us, under his hand in a paper sent every where as “a french party” the warmest partizan of Mr. Ross who is deeply disesteemed here, remains in office, and is believed to be a very bad officer. He was certainly till my removal. These facts occur at once, all connected with this little neighbourhood of 1000 families. Were I to travel with equal freedom, and in the same detail through the State, I could give a like picture. I have myself heard a man of as good Character as any in Philadelphia declare that he had heard an officer of the Customs in Philada. declare that, if he were collector he would remove every man who voted for Mr. Israel or Mr. Swanwick. It is believed you know this fact. You can know it. The same person declared, that your amiable, virtuous & judicious friend should have his neck wrung off for endeavouring to prevent the adoption of the British treaty. Another of those officers, when at the head of that pernicious corps of partymen, which was to destroy the Militia, declared to me that, if there should be a war with france, those of the republicans, who brought it on would receive a marked treatment. This was while we were faithfully trying to ward it off and they trying to bring it on. The same gentleman was the great fosterer of those corps of party men, the volunteers, who were plainly intended to supercede the Militia. He took an appointment in the regular army, of Brigadier to command the Northampton Expedition, abandoning the office of first Militia Brigadier in the State. His custom house office, tho a check upon the Collector, was thus vacated as to his Execution of it—He is not acquainted with trade, tho his office requires the most discriminating knowledge of goods, familiarity wth. the modes of commerce, and the mastership of our trade laws. If Macpherson & Jackson were removed and fit men put into their places, Mr. Latimer would behave well, and he would secure their confirmation in the Senate, because he would know that if you were intentionally thwarted you would be induced to go further—This measured, but firm conduct will be approved by all our people & many of the federalists. There is no man who has more relations among them than I, and from family opportunities; & those of public & private business I have frequent optys to know their sentiments & expectations.
               
               You have never said any thing to bar your making removals upon imperious principles of public policy. A man may execute his office well, and conduct dangerously to the public interests and safety. That many, that a Majority of the federal officers did so there is no doubt. That you should remove them for such reasons to a moderate extent, appears to be a very different affair from removing for a mere difference of political opinion. For the same reasons that I strained every nerve to secure your election, I assure you of the universal sentiment, that our country is not safe in the Hands of a Majority of them. You will be considered as not acting up to the calmly settled principles of the Republicans, if you do not guard them, with effect, on this point, however it may be done with measure. Many are already uneasy. It is avowed in the Washington Intelligencer, in a paper ascribed generally to the Government itself, that it was necessary to appoint Attornies & Marshalls of republican sentiments to correct the wrong dispositions and conduct of the Courts. I am ready to prove enormities on the body of officers, other than the Court officers (or rather Judges) equal to what can be proved against them. Are then the former to be deliberately, & effectually cured, upon settled & avowed principles, & is nothing to be done in the latter case? Is not an uniform principle to govern. Are the evils in the one case, to be left in full operation on the other. Are men, who have been instruments to destroy the militia, who have tried to banish from well performed offices those, who voted for republicanism, who have threatened the sublimest characters in the legislature for the execution of their duty, who have nursed the hatred to republics and the prejudices in favor of foreign Monarchies, who would have defeated the choice of a President by 73 to 65, who have menaced & punished printers against Law and exist themselves, as purchasers of papers, to the prosecutions of our few presses, who have threatened us with punishment for a war they were themselves bringing on, who in a second office have sunk the duties of that they now possess, and with supreme military power to check, have suffered bitter partizans, in the garb of Soldiers to drag from the presence of his wife & children to the post a respectable master of a family; are men, it will be asked, who add to such conduct daily evidences of the same spirit to be left in the whole of the offices. Be assured the consequences will be extremely bad, if this should be the case. Since your election I have heard an eminent man declare, in the most rude, & insolent manner & language that the reagn of the democrats would be short; the whole republican interest here is excluded from Society with the most marked inveteracy; the character of the republican party is incessantly and grossly vilified; the clerks of your departments in the most public places in Washington spoke of Mr. Gallatin, on his arrival in May, in terms of the most open & bitter execration; the federal gazettes incessantly pursue their wonted course; in short the despotic spirit, which you were elected to abate, continues, and will continue till the republicans participate at least equally in the powers of the Country. It may be asked why changes should be made in the heads of departments & proceed no further. It may be suspected to be selfish, which would have an unhappy effect upon the confidence of the republicans. The with-holding their fair share of the power from the republicans will be considered as dangerous, impolitic, and indisputably unjust. Their fears for safety, when the bulk of the offices are in wrong hands, cannot cease, nor will they see any chance of relief if you do not extend it. In short, Sir, I hold it to be my duty to assure you, from invariable observation, that the friends of the Constitution, and your administration will be paralyzed, and gloomy, if they must longer perceive a moiety of the offices kept from the hands of the republicans, and continued by you altogether in the Hands of such men as I have described.—
               I am sorry indeed, Sir, to have to speak of myself. But tho I could, in silence, feel myself neglected; tho I could in silence see myself offered the lowest grade of non commissioned federal appointment, duty to my family, and I trust I may say duty to the republican cause impel me to speak. What is my case. The enclosed paper, cut from the national intelligencer, is supposed to have come from the Government. Why is the first—the greatest sacrifice, left unrestored. Alas, Sir, I expected from your hand, that it would fly to relieve from the unjust obloquy imposed on me by Adams, Pickering & Wolcott, adverse circumstanced with the Constitution, with you, with Madison, as I have been. You say the Senate would have been more eager against me than against common Characters. My support of you, my support of the cause are the reasons, if it be so. But tho Mr. Gallatin was essentially rejected by them, you gave him the high office of Secy of the Treasury. My heart aches at the public Neglect you have shown me. In vain do I search for reasons for your offering me that station. I wish to conclude my affair—When you consider the various Situations I have filled, and how I have filled them, that I received them from Washington, Franklin & the Legislatures of the Union, & of Pennsa., when you remember the carefulness with which I labored, out of the love of my office, to promote the public Service, my defence of public liberty, my unjust loss of the Office of Commissioner of the Revenue made for me by law, and given by the unanimous consent of the Senate, with the approbation of the Representatives, and that Genl. Washington would not suffer me to leave it for the post office, tho the latter was of less rank & value, I hope you will not consider me as unreasonable in applying, as I now do, for the immediate restoration of that office from which I have been so unjustly removed, that the unjust obloquy imposed upon me by yr. predecessor may be done away. I trust, Sir, it will not be delayed, for my character must have suffered greatly from being the only person so removed, that has not been restored, tho many weeks have elapsed since it was openly announced from Washington that you were determined upon that act of mere justice in every case. If you chuse to remove Major Jackson and give his place to Mr. McPherson, or to give either, the two places you offered me, or the place of a Commr. of Washington, of Commr. of the Revenue, or a promise of something soon to either of them, I am willing to resign any pretensions you may think I have to the office I have been deprived of and take the Naval office, or the Custom house of Philada. Be assured, Sir, tho from an interested man, that you have excited suprize in the minds of many virtuous men of both parties in so long suffering my case to remain unattended to. You say I expressed a preference of Pennsa. It is true. I did & it is best, & next to necessary that I should be in Philada. but, Sir, I did not express any thing upon the Subject—till I found from your Silence and from the most correct information from Washington that you had no thoughts of introducing me into an office, which would heal my wounds or indemnify my losses. Then I wrote a letter, closely consulting my Pennsa. interest, and calculated to cover your omission and the unhealed wounds your predecessor had inflicted on me. I gave up cheerfully, what I saw you did not intend to give me.
               Excuse, my dear Sir, the unreservedness of this letter. I am unable to replace myself in trade, or I would not, after all I have done and suffered, ever again meddle with office. I would, as till 1790, give many hours to my Country; but I would not rely upon it for income. I must however now make the best of a situation produced by exertions in the cause of liberty and peace, which no man, with my family, ought ever to have made. I ask no reward for them. I ask no office, because I have supported your election. I wish for that, which has unjustly been taken from me in a manner prejudicial to my peace, and character; for that which you have done to like and less sufferers—My interests and inclinations lead Me to be willing to exchange my rights for an humble Object. I do not ask the rich Collectorship of Philada. not even if you vacate it, provided I can have such an object as the other.
               
               Be assured, Sir, it is ill policy to place in a disadvantageous, unjust, or disreputable situation, a man, who has been circumstanced as I have been. The Southern states, & the western Country have always found in me an impartial friend to distributive justice in the Union & in the State, tho it was the fashion in both to vilify them; I have promoted republican Connexions for America against all my political Colleagues & family Connexions. When it was a crime to support you I have volunteered in services respecting objects committed to you for which I have been accused to my face, injured in my absence, & never forgiven. I have done all in my power to vindicate the character & nature of our Country & Government against its most successful foreign defamers,—But I will not pursue the details. I will confide in your justice to restore to my family the Character & income of its parent. I will rely upon your Esteem to indemnify them for what their parent has lost by his fidelity to his trust. I will repeat to you that to obviate all causes of delay I am ready to receive, at the risk of the Senate, immediately, my office of Commissioner of the Revenue: nor do I fear any risk, for I can bring forward some friends to Justice even from the other side—I will also repeat that my business has for some months required me in Philada., that I am now urgently called thither, that I am ready to receive any decent object (in exchange for the national Revenue office) in Philada. that will maintain my family, that considering Mr. Macpherson as greatly favored by giving him the two offices you offerd me; I am willing to take his in exche. for the Revenue office, that I trust this will not be denied me or delayed, and finally, Sir, I hope that nothing will prevent your giving me some of the offices in Pennsa. that will maintain my family or my former office of Commr. without delay. I have endeavoured to banish all troublesome pretensions to those honorable & lucrative Situations, which are commonly the reward of such substantial services as I have rendered, almost to the ruin of my family. It required no removal to give me the Secretaryship of the Navy. It has gone from Maryland to New Hampshire, and from there to Philada., again to Maryland & New Hampshire to seek one who would accept it. I am not afraid to appeal to my country on the question, which of the four would have filled it with least advantage. I trust they would not be all prefered.
               I beg you to accept the assurances of my most ardent wishes that you may promote the utmost good of our Country—and tender of my highest respect—
               
                  
                     Tench Coxe
                  
               
               
                  You will remember, that at the time of your retiring from the Department of State you personally recommended your character to my care against the attacks which you foresaw would be made upon it—The defence I made of it in 1796, the consequences to me, the defence I again made of it in 1800, that I held at the time of your departure a valuable office given me by Washington with the Unanimous consent of the Senate, that on my finding you did not include me in the confidential arrangements of the government I last spring put in my application for that office if you should not make a decent provision for me in Pennsa., and that I particularly expressed a confidence that the plans you mention would be deemed too humble for me. Mr. Madison will tell you who was talked of seriously as the person to be recommended for the office of Secy. of the Treasury in the event of Mr. H’s retiring after the report of his committee of enquiry in 1793 or 4. How serious have been my services since. How true to order and the laws—how true to the cause of liberty. I ask however for no favors, no honors—I have silently yielded my pretensions to them—tho eminent men have asserted my present claims to them.
               
            